


Exhibit 10.19

 

NBTY, INC. RETIREMENT PROFIT SHARING PLAN

 

(Amended and Restated Effective January 1, 2011)

 

--------------------------------------------------------------------------------


 

NBTY, Inc. Retirement Profit Sharing Plan

(amended and restated effective January 1, 2011)

 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE 1

TITLE, HISTORY AND CERTAIN GOVERNING PROVISIONS

1

 

 

 

ARTICLE 2

DEFINITIONS

2

 

 

 

ARTICLE 3

PARTICIPATION

8

 

 

 

Section 3.1.

Eligibility

8

Section 3.2.

Transfers to Affiliates

8

 

 

 

ARTICLE 4

CONTRIBUTIONS

9

 

 

 

Section 4.1.

Profit Sharing Contributions

9

Section 4.2.

Deposit of Contributions

9

Section 4.3.

Contributions by Participants

10

 

 

 

ARTICLE 5

LIMITATIONS ON CONTRIBUTIONS

10

 

 

 

Section 5.1.

Maximum Annual Additions under Section 415 of the Code

10

Section 5.2.

Other Limitations on Employer Contributions

11

 

 

 

ARTICLE 6

TRUST AND INVESTMENTS

12

 

 

 

Section 6.1.

Trust

12

Section 6.2.

Investment Funds

13

Section 6.3.

Valuation of Funds and Plan Accounts

13

Section 6.4.

Trust Fund to Be Applied Exclusively for Participants and their Beneficiaries,
Etc.

13

 

 

 

ARTICLE 7

PARTICIPANT ACCOUNTS, INVESTMENT ELECTIONS, ETC.

14

 

 

 

Section 7.1.

Participant Accounts

14

Section 7.2.

Vesting

14

Section 7.3.

Investment Elections

15

Section 7.4.

Short-Term Investments

16

Section 7.5.

Allocation of Contributions

16

Section 7.6.

Allocation of Forfeitures

17

Section 7.7.

Correction of Error

17

Section 7.8.

Transfers from Other Plans

17

 

 

 

ARTICLE 8

WITHDRAWALS AND DISTRIBUTIONS

17

 

 

 

Section 8.1.

Distribution of Account

17

Section 8.2.

Payment of Small Account Balances

19

Section 8.3.

Direct Rollover Option

20

Section 8.4.

Designation of Beneficiary

21

Section 8.5.

Missing Persons

23

Section 8.6.

Distributions to Minor and Disabled Distributees

24

 

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

 

ARTICLE 9

SPECIAL PARTICIPATION AND DISTRIBUTION RULES

24

 

 

 

Section 9.1.

Reemployment

24

Section 9.2.

Employment by Affiliates

26

Section 9.3.

Qualified Military Service

26

 

 

 

ARTICLE 10

ADMINISTRATION

26

 

 

 

Section 10. l.

The Administrator

26

Section 10.2.

Named Fiduciary

28

Section 10.3.

Allocation and Delegation of Responsibilities

28

Section 10.4.

Professional and Other Services

28

Section 10.5.

Claims Procedure

28

Section 10.6.

Notices to Participants, Etc.

31

Section 10.7.

Notices to Administrator or Employers

31

Section 10.8.

Records

32

Section 10.9.

Reports of Trustee and Accounting to Participants

32

 

 

 

ARTICLE 11

PARTICIPATION BY EMPLOYERS

32

 

 

 

Section 11.1.

Adoption of Plan

32

Section 11.2.

Withdrawal from Participation

33

Section 11.3.

Company, Administrator and Recordkeeper as Agents for Employers

33

Section 11.4.

Continuance by a Successor

33

 

 

 

ARTICLE l2

MISCELLANEOUS

34

 

 

 

Section 12.1.

Expenses

34

Section 12.2.

Legal Fees

34

Section 12.3.

Statute of Limitations for Actions under the Plan

35

Section 12.4.

Non-Assignability

36

Section 12.5.

Employment Non-Contractual

37

Section 12.6.

Merger or Consolidation with Another Plan

37

Section 12.7.

Gender and Plurals

37

Section 12.8.

Applicable Law

37

Section 12.9.

Forum for Legal Actions under the Plan

37

Section 12.10.

Severability

38

Section 12.11.

No Guarantee

38

Section 12.12.

Plan Voluntary

38

 

 

 

ARTICLE 13

TOP-HEAVY PLAN REQUIREMENTS

38

 

 

 

Section 13.1.

General Rule

38

Section 13.2.

Definitions

38

Section 13.3.

Minimum Allocation

40

Section 13.4.

Minimum Vesting for Top-Heavy Years

41

 

 

 

ARTICLE 14

AMENDMENT, ESTABLISHMENT OF SEPARATE PLAN, AND PLAN TERMINATION

41

 

ii

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

Section 14.1.

Amendment

41

Section 14.2.

Establishment of Separate Plan

41

Section 14.3.

Termination

41

 

iii

--------------------------------------------------------------------------------


 

Retirement Profit Sharing Plan

 

ARTICLE 1

 

TITLE, HISTORY AND CERTAIN GOVERNING PROVISIONS

 

This document, entitled the “NBTY, Inc. Retirement Profit Sharing Plan” (the
“Plan”), is an amendment and restatement of the NBTY, Inc. Profit Sharing Plan,
which, prior to October 4, 2010, was known as the NBTY, Inc. Associate Stock
Ownership Plan and was an employees’ stock ownership plan designed to invest
primarily in qualifying employer securities. The NBTY, Inc. Associate Stock
Ownership Plan prior to January 1, 2007 was part of the former NBTY, Inc.
Retirement Savings and Employees’ Stock Ownership Plan (the “Prior Plan”). The
Prior Plan became effective on January 3, 2005 as a result of the merger of the
NBTY, Inc. 401(k) Savings Plan (the “NBTY 401(k) Plan”) and the Rexall Sundown,
Inc. 401(k) Employee Savings Plan (the “Rexa1l 401(k) Plan”) into the NBTY, Inc.
Employees’ Stock Ownership Plan (the “Prior ESOP”). Effective December 31, 2006,
11:59 p.m., the portion of the Prior Plan that related to the Prior ESOP were
split-off to form the NBTY, Inc. Associate Stock Ownership Plan and the
remaining portions of the Prior Plan that related to the NBTY 401(k) Plan and
the Rexall 401(k) Plan were amended and restated as the NBTY, Inc.
401(k) Savings Plan.

 

Effective October 4, 2010, the Plan became a “profit sharing plan” within the
meaning of U.S. Treasury Regulation § 1.401-1(a)(2)(ií). The Company may make
contributions to the Plan at the Company’s sole discretion. The Plan is intended
to meet the requirements of section 404(c) of ERISA, and the Plan shall be
construed and interpreted to meet such requirements. The provisions of this
amendment and restatement shall be effective January 1, 2011, except that any
provision that specifies a different effective date shall be effective as of the
date specified.

 

--------------------------------------------------------------------------------


 

The rights and benefits of any Participant (as defined in Article 2) whose
employment with all Employers and Affiliates terminates on or after January 1,
2011, and the rights and benefits of any Beneficiary of any such Participant,
shall be determined solely by reference to the terms of the Plan as amended and
restated herein, as it may be amended from time to time. The rights and benefits
of any Participant whose employment with all Employers and Affiliates terminated
before January 1, 2011 and who is not reemployed by an Employer or any Affiliate
after such date, and the rights and benefits of any Beneficiary of any such
Participant, shall be determined solely by reference to the terms of the Prior
Plan or any relevant predecessor plan that was in effect on the date of such
Participant’s termination of employment, except as otherwise required by law.

 

ARTICLE 2

 

DEFINITIONS

 

As used herein, the following words and phrases shall have the following
respective meanings when capitalized:

 

2.1                                 Account. A Participant’s subaccounts
described in Section 7.1 and such other subaccounts that may be established from
time to time on behalf of such Participant to which contributions made on his or
her behalf are credited, adjusted for earnings and losses, and from which
expenses and distributions to the Participant are debited.

 

2.2                                 Administrator. The Company, as the
administrator of the Plan.

 

2.3                                 Affiliate. (a) A corporation that is a
member of the same controlled group of corporations (within the meaning of
section 414(b) of the Code) as an Employer, (b) a trade or business (whether or
not incorporated) under common control (within the meaning of section 414(c) of
the Code) with an Employer, (c) any organization (whether or not incorporated)
that is a member of an affiliated service group (within the meaning of section
414(m) of the Code) that includes an Employer, a corporation described in clause
(a) of this Section 2.3 or a trade or business described in clause (b) of this
Section 2.3, or (d) any other entity that is required to be aggregated with an
Employer pursuant to U.S. Treasury regulations promulgated under section 414(o)
of the Code.

 

2.4                                 Associate. An individual whose relationship
with an Employer is, under common law, that of an employee.

 

2

--------------------------------------------------------------------------------


 

2.5                                 Beneficiary. A person entitled under
Section 8.4 to receive benefits in the event of the death of a Participant.

 

2.6                                 Board. The board of directors of the
Company.

 

2.7                                 Code. The Internal Revenue Code of 1986, as
amended.

 

2.8                                 Committee. The Compensation Committee of the
Board.

 

2.9                                 Company. NBTY, Inc., a Delaware corporation,
and any successor thereto.

 

2.10                           Compensation. Remuneration paid for services
performed by a Participant (including remuneration paid for services performed
by an Associate prior to becoming a Participant, but only to the extent services
are performed during the payroll period in which the Associate becomes a
Participant) for an Employer in a Plan Year while the Participant is an
Associate that is wages, tips and other compensation reported on such
Participant’s Form W-2 in the box that indicates compensation that is taxable
for Federal income tax purposes (but determined without regard to any rules that
limit remuneration included in wages based upon the nature or location of the
employment), and compensation that is not currently includible in such
Participant’s gross income by reason of the application of sections 125
(cafeteria plan), 132(f)(4) (qualified transportation fringe), and
402(e)(3) (salary reduction deferrals to a 401(k) plan) of the Code, reduced by
the aggregate of the following amounts included on such Form W-2:

 

(i)                                     amounts resulting from the grant of
stock awards, stock bonuses, restricted stock, stock appreciation rights,
phantom stock, stock options, stock units, stock equivalences or similar
arrangements;

 

(ii)                                  amounts imputed in income as a result of,
or are paid in the nature of or in relation to life insurance, short-term
disability (other than salary continuation payments), long-term disability,
medical and other welfare benefits;

 

(iii)                               separation, severance or supplemental
unemployment benefits;

 

(iv)                              reimbursements or expense allowances
(including moving expenses, housing allowances), and

 

(v)                                 payments that are nonrecurring in nature
(other than a payment identified by the Company as a “mystery shopper bonus” and
payments designated on the Company’s payroll as “associate of the month”,
“associate referral”, “associate suggestion award”, “operator of the month” or
“ticket of the month” payments).

 

Notwithstanding any provision herein to the contrary, remuneration in excess of
$245,000 (for 2011) (or such other amount provided pursuant to section
401(a)(17) of the Code) shall be disregarded. If a determination period consists
of fewer than twelve (12) months, the annual limit on Compensation referenced in
the previous sentence shall be multiplied by a fraction, the numerator of which
is the number of months in the determination period, and the denominator of
which is twelve (12).

 

3

--------------------------------------------------------------------------------


 

2.11                           Disability. A Participant has a Disability if he
or she has been determined under Title II or XVI of the Social Security Act to
be disabled.

 

2.12                           Diversification Account. The portion of a
Participant’s Legacy ESOP Account that the Participant had elected to diversify
prior to the Merger Effective Time.

 

2.13                           Effective Date. The effective date of this
amendment and restatement of the Plan, with respect to any Employer as of
January 1, 2011, shall be January 1, 2011, and, with respect to an entity that
becomes an Employer after January 1, 2011, shall be the date as of which the
Company approves such entity’s adoption of the Plan.

 

2.14                           Employer. The Company or any Affiliate that, with
the consent of the Company, elects to participate in the Plan in the manner
described in Section 11.1. If an Employer withdraws from participation in the
Plan pursuant to Section 11.2 or terminates its participation in the Plan
pursuant to Section 14.3, it shall thereupon cease to be an Employer. An entity
shall cease being an Employer as of the date it ceases to be an Affiliate,
unless the Company consents to such entity’s continued participation in the
Plan.

 

2.15                           ERISA. The Employee Retirement Income Security
Act of 1974, as amended.

 

2.16                           Fiscal Year. The twelve-month period ending
September 30.

 

2.17                           Highly Compensated Employee. For any Plan Year,
any Associate who (i) is a 5%-owner (as determined under section 416 (i)(1) of
the Code) at any time during such Plan Year or the immediately preceding Plan
Year or (ií) for the immediately preceding Plan Year, was paid compensation in
excess of $110,000 (for 2011) (as adjusted in accordance with section
414(q)(1)(B) of the Code) from an Employer or Affiliate and was a member of the
“top-paid group” (as defined in section 414(q)(3) of the Code).

 

2.18                           Hour of Service. (1) Each hour for which an
Associate is directly or indirectly compensated or entitled to compensation by
an Employer for the performance of duties during the applicable computation
period; (2) each hour for which an Associate is directly or indirectly
compensated or entitled to compensation by an Employer (irrespective of whether
the employment relationship has terminated) for reasons other than performance
of duties (such as vacation, holidays, sickness, incapacity (including
disability), jury duty, lay-off, military duty or leave of absence) during the
applicable computation period (calculated and credited pursuant to Department of
Labor regulation § 2530.200b-2(b) and (c) which is incorporated herein by
reference); (3) each hour for which back pay is awarded or agreed to by an
Employer without regard to mitigation of damages (credited to the Associate for
the computation period or periods to which the award or agreement pertains
rather than the computation period in which the award, agreement or payment is
made). The same Hours of Service shall not be credited both under (1) or (2), as
the case may be, and under (3).

 

Notwithstanding (2) above, (i) no more than 501 Hours of Service are required to
be credited to an Associate on account of any single continuous period during
which the Associate performs no duties (whether or not such period occurs in a
single computation period); (ii) an hour for which an Associate is directly or
indirectly paid, or entitled to payment, on

 

4

--------------------------------------------------------------------------------


 

account of a period during which no duties are performed is not required to be
credited to the Associate if such payment is made or due under a plan maintained
solely for the purpose of complying with applicable workers’ compensation, or
unemployment compensation or disability insurance laws; and (iií) Hours of
Service are not required to be credited for a payment which solely reimburses an
Associate for medical or medically related expenses incurred by the Associate.

 

Individuals who were employees of Wyeth performing services solely in its Solgar
Vitamin and Herb operating unit at the Wyeth Effective Time shall be credited
with Hours of Service under the Plan for their hours of service with Wyeth and
its affiliates, and individuals who were employees of Wyeth at such Wyeth
Effective Time but who were on an approved leave of absence from the Solgar
Vitamin and Herb operating unit shall be credited with Hours of Service under
the Plan for their hours of service with Wyeth and its affiliates. Associates
who (a) were employees of Wyeth performing services in its Solgar Vitamin and
Herb operating unit prior to such Wyeth Effective Time, (b) were hired by an
Employer after such Wyeth Effective Time but on or before December 31, 2006, and
(c) the Company determines have exceptional institutional knowledge of the
Solgar Vitamin and Herb operating unit such that their prior employment with
Wyeth will prove valuable to the Company, shall be credited with Hours of
Service under the Plan for their hours of service with Wyeth and its affiliates.

 

2.19                           Ineligible Individual. Notwithstanding any
provision of the Plan to the contrary, an individual who renders services for an
Employer shall not be a Participant if (i) the terms of his or her employment
are subject to a collective bargaining agreement which does not provide for the
participation of such individual in the Plan; (ii) the individual renders
services pursuant to an agreement or arrangement (written or oral) (a) that such
services are to be rendered as an independent contractor; (b) with an entity,
including a leasing organization within the meaning of section 414(n)(2) of the
Code, that is not an Employer or Affiliate; or (c) that contains a waiver of
participation in the Plan; or (iii) he or she is not treated as an employee of
an Employer on an Employer’s payroll records (notwithstanding any determination
by a court or administrative agency that such individual is an employee).
Furthermore, if it comes to the Administrator’s attention that any individual
has provided an Employer with a social security number or other form of
identification which has not been legally issued to such individual by an
appropriate government agency, such individual shall then be considered an
Ineligible Individual until such time as the individual provides the Employer
with a valid, legally issued form of identification sufficient to permit the
Company to report such individual’s income to all appropriate government
agencies.

 

2.20                           Investment Funds. The investment funds referenced
in Section 6.2.

 

2.21                           Legacy ESOP Account. A Participant’s subaccount
described in Section 7.1, adjusted for earnings and losses, and debited by
expenses and distributions to the Participant or his or her Beneficiary. Legacy
ESOP Accounts are the continuation of the Accounts as of the Merger Effective
Time. As of the Merger Effective Time, the Accounts were credited with a portion
of the proceeds received by the Plan in connection with the transactions
contemplated by the Merger Agreement. The portion credited to a Participant’s
Profit Sharing Account was equal to the product of (a) the number of shares of
common capital stock of NBTY, Inc. allocated to

 

5

--------------------------------------------------------------------------------


 

such Participant’s Account immediately prior to the Merger Effective Time,
multiplied by (b) the per share consideration paid for each share of common
capital stock of NBTY, Inc. in connection with the transactions contemplated by
the Merger Agreement.

 

2.22                           Merger Agreement. The Agreement and Plan of
Merger among NBTY, Inc., Alphabet Holding Company, Inc. and Alphabet Merger
Sub, Inc. dated as of July 15,2010.

 

2.23                           Merger Effective Time. The “Effective Time” as
defined in Section 1.3 of the Merger Agreement.

 

2.24                           1-Year Break in Service. The applicable
computation period during which an Associate or former Associate has not
completed more than 500 Hours of Service. Solely for the purpose of determining
whether an Associate or former Associate has incurred a 1-Year Break in Service,
Hours of Service shall be recognized for any “authorized leave of absence” and
any “maternity or paternity leave of absence.” For this purpose, Hours of
Service shall be credited for the computation period in which the absence from
work begins, only if credit therefore is necessary to prevent the Associate from
incurring a 1-Year Break in Service, and, in any other case, in the immediately
following computation period. The Hours of Service credited for a “maternity or
paternity leave of absence” shall be those which would normally have been
credited but for such absence, or, in any case in which the Administrator is
unable to determine such hours normally credited, eight (8) Hours of Service per
day. The total Hours of Service required to be credited for a “maternity or
paternity leave of absence” shall not exceed the number of Hours of Service
needed to prevent the Associate from incurring a 1- Year Break in Service.

 

“Authorized leave of absence” means an unpaid, temporary cessation from active
employment with the Employer pursuant to an established nondiscriminatory
policy, whether occasioned by illness, Qualified Military Service, or any other
reason.

 

A “maternity or paternity leave of absence” means an absence from work for any
period by reason of the Associate’s pregnancy, birth of the Associate’s child,
placement of a child with the Associate in connection with the adoption of such
child, or any absence for the purpose of caring for such child for a period
immediately following such birth or placement.

 

2.25                           Participant. An Associate who has satisfied the
requirements of Section 3.1. An individual who is a Participant shall remain a
Participant until the individual’s Account has been forfeited or completely
distributed.

 

2.26                           Plan. The NBTY, Inc. Retirement Profit Sharing
Plan set forth herein, as the same may be amended from time to time.

 

2.27                           Plan Year. The calendar year.

 

2.28                           Profit Sharing Account. A Participant’s
subaccount described in Section 7.1, adjusted for earnings and losses, and
debited by expenses and distributions to the Participant or his or her
Beneficiary. Profit Sharing Accounts were established after the Merger Effective
Time for the purpose of allocations of any discretionary Employer contributions
that may be

 

6

--------------------------------------------------------------------------------


 

made to the Plan thereafter, except to the extent such contributions are made to
Top-Heavy Plan Accounts.

 

2.29                           Qualified Military Service. An individual’s
“service in the uniformed services” (as defined in 38 U.S.C.§ 4303) or any other
service deemed to be “service in the uniformed services” for purposes of Chapter
43 of Title 38 of the United States Code if such individual is entitled to
reemployment rights under or pursuant to USERRA with respect to such service.

 

2.30                           Recordkeeper. Fidelity Investments Institutional
Operations Company, Inc.

 

2.31                           Top-Heavy Plan Account. The subaccount
established pursuant to Section 7.1 to which any contributions made for the
benefit of a Participant pursuant to Section 13.3, and earnings and losses
thereon, are credited.

 

2.32                           Trust. The trust described in Section 6.1 and
established pursuant to an agreement between the Company and the Trustee.

 

2.33                           Trust Fund. All money and property of every kind
of the Trust held by the Trustee pursuant to the terms of the agreement
governing the Trust and attributable to the Plan.

 

2.34                           Trustee. The person or entity appointed by the
Company and serving as trustee of the Trust or, if there is more than one such
trustee acting at a particular time, all of such trustees collectively.

 

2.35                           USERRA. The Uniformed Services Employment and
Reemployment Rights Act of 1994, as amended.

 

2.36                           Valuation Date. Each day on which the New York
Stock Exchange is open for trading.

 

2.37                           Wyeth Effective Time. The “Effective Time” as
defined in the Purchase Agreement by and between Wyeth and NBTY, Inc. dated as
of June 6, 2005.

 

2.38                           Year of Service. The computation period of twelve
(12) consecutive months, herein set forth, and during which an Associate has
completed at least 1,000 Hours of Service. For all purposes, including vesting,
the computation period shall be the Plan Year.

 

An Associate shall be credited for service with Nutrition Headquarters, Inc. and
Nutro Laboratories, Inc.

 

For an Eligible Associate, years of service with Wyeth as reflected on the
records of the Wyeth Savings Plan – United States on the Wyeth Effective Time
shall be recognized as Years of Service hereunder for eligibility and vesting
purposes.

 

7

--------------------------------------------------------------------------------


 

For vesting purposes, each Associate who was performing services for Zila
Nutraceuticals, Inc. as of October 2, 2006 shall be credited with one Year of
Service for the Plan Year ending December 31, 2006.

 

ARTICLE 3

 

PARTICIPATION

 

Section 3.1. Eligibility. Each person who was a “Participant” in the NBTY, Inc.
Profit Sharing Plan (as “Participant” was defined therein) immediately before
January 1, 2011, shall be a Participant in the Plan on January 1, 2011. Each
other Associate shall become a Participant upon the later to occur of: (i) the
Associate’s 21st birthday (or, in the case of an Associate hired before
January 1, 2007, the date he or she attains age 201/2), and (ií) the one-year
anniversary of the day the Associate first performs an Hour of Service, provided
that the Associate is not an Ineligible Individual. Notwithstanding the
foregoing, with respect to any Associate whose most recent date of hire is
earlier than January 1, 2010 and who is not a Participant pursuant to the first
sentence of this Section, he or she shall become a Participant on the later to
occur of (x) the Associate’s 21st birthday (or, in the case of an Associate
hired before January 1, 2007, the date he or she attains age 20 1/2), and
(y) January 1, 2011, provided that the Associate is not an Ineligible
Individual. An Associate shall be credited for service with Rexall Sundown, Inc.
or any subsidiary thereof, but only for purposes of determining eligibility to
participate in the Plan.

 

Section 3.2. Transfers to Affiliates. If the employment of a Participant is
transferred from an Employer to an Affiliate that is not an Employer, the
employment transfer shall not cause such Participant’s participation in the Plan
to terminate, and he or she shall continue to participate in the Plan until an
event occurs which would entitle such Participant to a complete distribution of
his or her Account balance had he or she continued to be employed by an Employer
until the occurrence of such event. Notwithstanding the foregoing, contributions

 

8

--------------------------------------------------------------------------------

 

shall not be allocated to a Participant’s Account during any period of the
Participant’s employment by an Affiliate that is not an Employer, and periods of
the Participant’s employment by an Affiliate that is not an Employer shall be
taken into account only to the extent set forth in Section 9.2.

 

ARTICLE 4

 

CONTRIBUTIONS

 

Section 4.1.           Profit Sharing Contributions.  Subject to the limitations
of Article 5, the Company, on behalf of the Employers, shall contribute to the
Trust for a Plan Year an amount, if any, that the Board, in its sole discretion,
may authorize and direct to be contributed. The contributions shall be made in
cash and shall be allocated to the Profit Sharing Accounts of Participants
(i) who have completed at least 1,000 Hours of Service during the Plan Year for
which the amount is contributed and (ii) who are employed by an Employer on the
last day of such Plan Year. The amount of the contribution for a Plan Year, if
any, that will be allocated to each Participant’s Profit Sharing Account shall
be in the same proportion as the Participant’s Compensation for the Plan Year
bears to the aggregate Compensation of all Participants eligible for an
allocation for such Plan Year pursuant to this Section 4.1.

 

Section 4.2.           Deposit of Contributions.  The Company shall cause to be
delivered to the Trustee the profit sharing contributions made pursuant to
Section 4.1 at the time(s) and in the manner the Company in its sole discretion
determines, provided that all such contributions for a Plan Year shall be
delivered to the Trustee on or before the due date (including extensions
thereof) for filing the Federal income tax return of the Company for its Fiscal
Year ending immediately after or contemporaneously with the end of such Plan
Year. Such contributions shall not be credited with any earnings or losses prior
to the date the contributions are delivered to the Trustee.

 

9

--------------------------------------------------------------------------------


 

Section 4.3.           Contributions by Participants.  No Participant is
permitted to make any contributions to his or her Account.

 

ARTICLE 5

 

LIMITATIONS ON CONTRIBUTIONS

 

Section 5.1.           Maximum Annual Additions under Section 415 of the Code.
Notwithstanding any other provision of the Plan, the amounts allocated to the
Account of each Participant for any Plan Year shall be limited so that the
aggregate annual additions for such year to such a Participant’s Account and to
the Participant’s accounts in all other defined contribution plans (including
the NBTY, Inc. 401(k) Savings Plan) maintained by any Employer or Affiliate
shall not exceed the lesser of:

 

(a)          $49,000 (for 2011) (as adjusted pursuant to section 415(d) of the
Code), and

 

(b)         100% of his or her compensation for such Plan Year (or such other
percentage of compensation set forth in section 415(c) of the Code).

 

The “annual additions” for a Plan Year to a Participant’s Account and to his or
her accounts in any other defined contribution plan of an Employer or Affiliate
is the sum for such Plan Year of:

 

(a)          the amount of employer contributions (including elective deferrals)
allocated to his or her accounts, excluding, however, any elective deferrals
that (i) are Catch-up Contributions, (ii) are excess deferrals that are
distributed in accordance with U.S. Treasury Regulation § 1.402(g)-1(e)(2) or
(3) or (iíi) are made under section 414(v) of the Code,

 

(b)         the amount of forfeitures allocated to his or her accounts,

 

(c)          the amount allocated to any individual medical benefit account (as
defined in section 415(1) of the Code) maintained on his or her behalf, or if
the Participant is a key employee within the meaning of section 419A(d)(3) of
the Code, the amount attributable to medical benefits

 

10

--------------------------------------------------------------------------------


 

allocated to any post-retirement medical benefit account established for him or
her pursuant to section 419A(d)(1) of the Code, and

 

(d)         the amount of his or her contributions, excluding rollover
contributions, to any such plan.

 

For purposes of this Section, the term “compensation” shall have the meaning set
forth in U.S. Treasury Regulation § 1.415(c)-2(d)(2), except that in the case of
an Associate whose employment is transferred from an Employer to an Affiliate
that is not an Employer, such term shall exclude any compensation received by
such Associate from such Affiliate, and the term “defined contribution plan”
shall have the meaning set forth in U.S. Treasury Regulation § 1.415(c)-1(a)(2).
Effective for compensation paid after December 31,2008, the term “compensation”
for purposes of this Section 5.1 shall include any differential wage payments
paid to Associates who are called to active duty in the U.S. military service.

 

Section 5.2.           Other Limitations on Employer Contributions.  The
contributions of the Employers for a Plan Year shall not exceed the maximum
amount for which a deduction is allowable to such Employers for Federal income
tax purposes for the fiscal year of such Employers that ends with such Plan
Year.

 

Any contribution made by an Employer by reason of a good faith mistake of fact,
or the portion of any contribution made by an Employer that exceeds the maximum
amount for which a deduction is allowable to such Employer for Federal income
tax purposes by reason of a good faith mistake in determining the maximum
allowable deduction, shall upon the request of such Employer be returned by the
Trustee to an Employer. An Employer’s request and the return of any such
contribution must be made within one year after such contribution was mistakenly
made or after the deduction of such excess portion of such contribution was

 

11

--------------------------------------------------------------------------------


 

disallowed, as the case may be. The amount to be returned to an Employer
pursuant to this paragraph shall be the excess of (i) the amount contributed
over (ií) the amount that would have been contributed had there not been a
mistake of fact or a mistake in determining the maximum allowable deduction.
Earnings attributable to the mistaken contribution shall not be returned to an
Employer, but losses attributable thereto shall reduce the amount to be so
returned. If the return to an Employer of the amount attributable to the
mistaken contribution would cause the balance of any Participant’s Account as of
the date such amount is to be returned (determined as if such date coincided
with the close of a Plan Year) to be reduced to less than what would have been
the balance of such Account as of such date had the mistaken amount not been
contributed, the amount to be returned to an Employer shall be limited so as to
avoid such reduction.

 

ARTICLE 6

 

TRUST AND INVESTMENTS

 

Section 6.1.           Trust.  A Trust has been established by the execution of
a trust agreement between the Company (acting on behalf of the Employers) and
the Trustee. All contributions under the Plan shall be paid to the Trustee. The
Trustee shall hold all monies and property that the Trustee receives and invest
and reinvest the same, together with the income thereon, on behalf of the
Participants in accordance with the provisions of the Trust agreement and the
investment elections of the Participants pursuant to Section 7.3, except that
amounts allocated to a Participant’s Account for which no investment election
has been received by the Plan shall be invested in the age-appropriate Target
Retirement Date Fidelity Freedom Fund (determined assuming the Participant will
retire at age sixty-five (65)). The Trustee shall make distributions from the
Trust Fund at such time or times to such person or persons and in such amounts
as the Administrator or the Recordkeeper directs in accordance with the Plan.

 

12

--------------------------------------------------------------------------------


 

Section 6.2.           Investment Funds.  The Company shall cause the Trustee to
establish, operate and maintain Investment Funds for the purpose of the
investment of Participants’ Legacy ESOP Accounts, Profit Sharing Accounts and
Top-Heavy Plan Accounts, if any. Unless the Company determines otherwise, the
Investment Funds shall be identical to the investment funds available under the
NBTY, Inc. 401(k) Savings Plan from time to time. The Administrator and the
Recordkeeper shall establish procedures setting forth how often changes among
Investment Funds may be made and any other limitations and provisions that the
Administrator and the Recordkeeper may impose on a Participant’s (or
Beneficiary’s) right to direct the investments of his or her Account.

 

Section 6.3.           Valuation of Funds and Plan Accounts.  The value of an
Investment Fund as of any Valuation Date shall be determined in accordance with
Section 7.3 of the NBTY, Inc. 401(k) Savings Plan (or its successor provision).
The value of a Participant’s Account as of any Valuation Date shall be the sum
of the values of his or her Legacy ESOP Account, Profit Sharing Account and
Top-Heavy Plan Account, if any. Each Participant shall be provided, not less
frequently than annually, a statement setting forth the balance in his or her
Account.

 

Section 6.4.           Trust Fund to Be Applied Exclusively for Participants and
their Beneficiaries, Etc.  Subject only to the provisions of Article 5 and
Sections 12.1 and 12.2(b) and (c), and any other provision of the Plan to the
contrary notwithstanding, no part of the Trust Fund shall be used for or
diverted to any purpose other than for the exclusive benefit of the Participants
and their Beneficiaries.

 

13

--------------------------------------------------------------------------------


 

ARTICLE 7

 

PARTICIPANT ACCOUNTS,

INVESTMENT ELECTIONS, ETC.

 

Section 7.1.           Participant Accounts.  The Administrator shall establish
and maintain, or cause to be established and maintained, a separate Account for
each Participant.

 

Each Account shall consist of the following subaccounts:

 

(i)             with respect to each Participant who had an Account as of the
Merger Effective Time, a Legacy ESOP Account, to which was credited as of the
Merger Effective Time (x) the share of the proceeds received by the Plan in
connection with the transactions contemplated by the Merger Agreement that were
allocable to the Participant’s Account as of the Merger Effective Time, if any,
and (y) the balance, if any, of the Participant’s Diversification Account as of
the Merger Effective Time, and earnings and losses thereon;

 

(ií)          a Profit Sharing Account to which shall be credited contributions
made pursuant to Section 4.1 and forfeitures allocated pursuant to Section 7.1
and earnings and losses thereon; and

 

(iii)       if contributions are made for the benefit of a Participant at a time
when the Plan is a top-heavy plan within the meaning of Section 13.1, a
Top-Heavy Plan Account to which shall be credited such contributions and
earnings and losses thereon.

 

Unless the context otherwise requires, a Participant’s “Account” or “Account
balance” shall mean the aggregate value of all separate subaccounts maintained
on his or her behalf pursuant to the Plan and Trust agreement.

 

Section 7.2.           Vesting

 

(a)          In General. A Participant shall become vested in his or her Account
on the date the Participant has completed three Years of Service. For purposes
of this Section 7.2(a), a Participant will be deemed to have completed three
Years of Service after he or she completes two Years of Service and then
completes 1,000 Hours of Service before any break in service that would result
in the Participant not being credited for two Years of Service.

 

14

--------------------------------------------------------------------------------


 

(b)         Accelerated Vesting.  A Participant shall become vested in his or
her Account on the first to occur of the following events while the Participant
is an Associate:

 

(i)             the Participant’s death;

 

(ii)          the Participant’s Disability; or

 

(iii)       the Participant’s attainment of age 65.

 

(c)          Merger Effective Time.  A Participant who was an Associate as of
the Merger Effective Time became vested in the assets allocated to his or her
Account as of the Merger Effective Time (which assets are now credited to the
Participant’s Legacy ESOP Account).

 

(d)         Certain Sales or Dispositions.  In the event of the sale or
disposition of a business or a sale of substantially all of the assets of a
trade or business, a Participant affected by such sale may be vested in his or
her Account, irrespective of the Participant’s Years of Service, if expressly
provide in the documents effecting the transaction or otherwise authorized by
the Company.

 

Section 7.3.           Investment Elections.

 

(a)          Investment Election.  Each Participant may make an investment
election that shall apply to the investment of contributions made or allocated
for_the Participant’s benefit to his or her Legacy ESOP Account, Profit Sharing
Account and Top-Heavy Plan Account, if any, and any earnings thereon, subject to
such limitations as the Committee may from time to time impose. Such election
shall specify the whole percentage of the contributions (and earnings thereon)
that shall be invested in one or more of the Investment Funds. During any period
in which no investment direction is on file with the Committee, contributions
made or allocated for a Participant’s benefit to his or her Account (and
earnings thereon) shall be invested in the age-

 

15

--------------------------------------------------------------------------------


 

appropriate Target Retirement Date Fidelity Freedom Fund (determined assuming
the Participant will retire at age sixty-five (65)).

 

(b)         Change of Investment Election.  A Participant may elect to change
his or her investment election as of any Valuation Date, subject to such
limitations as the Administrator may from time to time impose. Such change shall
be limited to the Investment Funds then offered under the Plan. A change in
investment election made pursuant to this Section shall apply to the existing
balances of a Participant’s Legacy ESOP Account, Profit Sharing Account and
Top-Heavy Plan Account, if any, or to contributions made or allocated for the
benefit of the Participant (and earnings thereon) to such accounts after such
change, or both. Any change in investment elections shall specify the whole
percentage of the balances of such accounts or of the contributions (and
earnings thereon) that shall be invested in one or more of the Investment Funds.
A Participant’s change of investment election must be made in the manner
prescribed by the Administrator. The Administrator shall prescribe
rules regarding the time by which such an election must be made in order to be
effective for a particular Valuation Date.

 

Section 7.4              Short-Term Investments.  Notwithstanding any election
of any Participant, the Trustee shall have the right to hold invested in a
short-term investment fund any amounts intended for investment or reinvestment
until such time as investment or reinvestment may be made in accordance with the
Plan and Trust.

 

Section 7.5.           Allocation of Contributions.  Any contribution made when
the Plan is a top-heavy plan within the meaning of Section 13.1 shall be
allocated to the Top-Heavy Account of the Participant for whom such contribution
is made as soon as practicable after the Valuation Date coinciding with or next
following the date on which such contribution is

 

16

--------------------------------------------------------------------------------


 

delivered to the Trustee and shall be credited to such Participant’s Account as
of such Valuation Date.

 

Section 7.6.           Allocation of Forfeitures.  The total amount forfeited
during the Plan Year pursuant to Section 8.1(c) and Section 8.5, reduced by the
amount of such forfeitures credited to Accounts pursuant to Section 8.5, shall
be applied first to reduce expenses related to Plan administration and then
shall be treated as a profit sharing contribution pursuant to Section 4.1.

 

Section 7.7.           Correction of Error.  If it comes to the attention of the
Administrator that an error has been made in any of the allocations prescribed
by this Article 7, appropriate adjustment shall be made to the accounts of all
Participants and Beneficiaries that are affected by such error, except that no
adjustment need be made with respect to any Participant or Beneficiary whose
account has been distributed in full prior to the discovery of such error.

 

Section 7.8.           Transfers from Other Plans.  The Trustee of the Plan
shall not permit any amounts to be transferred to the Plan from any other plan.

 

ARTICLE 8

 

WITHDRAWALS AND DISTRIBUTIONS

 

Section 8.1.           Distribution of Account.  (a) No Withdrawals or Loans. A
Participant shall not be permitted to withdraw any portion of his or her Account
while he or she remains in employment with an Employer or Affiliate or to take a
loan on his or her Account at any time.

 

(b)         Termination of Employment Under Circumstances Entitling Participant
to Full Distribution of Account.  If a Participant’s employment with all
Employers and Affiliates terminates when he or she is vested in all or a portion
of his Account in accordance with Section

 

17

--------------------------------------------------------------------------------


 

7.1, then the Participant or his or her Beneficiary, as the case may be, shall
be entitled to receive one hundred percent (100%) of the vested portion of such
Account.

 

(c)          Other Termination of Employment.  If a Participant terminates
employment with his or her Employer and is not vested in his or her Account,
then such Participant shall be deemed to have received a distribution of his or
her Account and the balance of the Account shall be forfeited. If such former
Paricipant is reemployed prior to incurrng five consecutive 1-Year Breaks in
Service, then any forfeiture shall be reinstated.

 

(d)         Time of Distribution.  The distribution of an Account shall commence
no later than one year after the close of the Plan Year in which the Participant
terminates employment with his or her Employer due to death, Disability or after
the attainment of age 65 and no later than five years after the close of the
Plan Year in which a Participant terminates employment for any other reason,
unless the Participant (or Beneficiary) elects otherwise; provided, however,
that:

 

(i)             if a Participant dies before the commencement of distribution of
his or her Account, distributions paid or commencing after the Participant’s
death shall be completed no later than December 31 of the calendar year which
contains the fifth anniversary of the Participant’s death, except that (1) if
the Participant’s Beneficiary is the Participant’s spouse, distribution may be
deferred until December 31 of the calendar year in which the Participant would
have attained age 70½ and (2) if the Participant’s Beneficiary is a person other
than the Participant’s spouse and distributions commence on or before
December 31 of the calendar year immediately following the calendar year in
which the Participant died, such distributions may be made over a period not
longer than the life expectancy of such Beneficiary;

 

(ii)          if at the time of a Participant’s death, distribution of his or
her Account has commenced, the remaining portion of the Participant’s Account
shall be paid at least as rapidly as under the method of distribution being used
prior to the Participant’s death, as determined pursuant to U.S. Treasury
Regulation § 1.401(a)(9)-2;

 

(iíi)       unless a Participant files a written election to defer distribution,
distribution shall be made to a Participant by payment in a single lump sum
payment no later than 60 days after the end of the Plan Year which contains the
latest of (i) the date of the Participant’s termination of employment, (ii) the
tenth anniversary of the date the Participant commenced participation in the
Plan and (iii) the Participant’s 65th birthday;

 

18

--------------------------------------------------------------------------------


 

provided, however, that if the Participant does not elect a distribution prior
to the latest to occur of the events listed above, the Participant shall be
deemed to have elected to defer such distribution until a date no later than
April 1 of the calendar year following the calendar year in which the
Participant attains age 70½; and

 

(iv)      with respect to a Participant who continues in employment after
attaining age 70½, distribution of the Participant’s vested Account shall
commence no later than the Participant’s required beginning date. For purposes
of this paragraph, the term “required beginning date” shall mean (A) with
respect to a Participant who is a 5%-owner (within the meaning of section
416(i) of the Code), April 1 of the calendar year following the calendar year in
which the Participant attains age 70½ and (B) with respect to any other
Participant, April 1 of the calendar year following the calendar year in which
the Participant terminates employment with all Employers and Affiliates.
Distributions made under this paragraph shall be made in accordance with
Section 8.1(e). A Participant is treated as a 5%-owner for purposes of this
Section if such Participant is a 5%-owner as defined in section 416(i) of the
Code (determined in accordance with section 416 of the Code but without regard
to whether the Plan is a top-heavy plan) at any time during the Plan Year in
which such owner attains age 66½ or any subsequent year. Once distributions have
begun to a 5%-owner under this Section, they must continue to be distributed,
even if he or she ceases to be a 5%-owner.

 

Notwithstanding any provisions of the Plan to the contrary, all distributions
will be made in accordance with section 401(a)(9) of the Code and Treasury
regulations promulgated of thereunder, including the minimum distribution
incidental death benefit requirement thereof.

 

(e)          Form and Method of Distribution.  Any distribution from an Account
to which a Participant (or in the event of the Participant’s death, his or her
Beneficiary) becomes entitled shall be made in the form of a lump sum in cash or
in the form of cash in annual installments over a period not to exceed 15 years.
A Participant (or Beneficiary) may change his or her election as to the form of
distribution at any time before the distribution is made or commences.

 

(f)            Order of Distribution.  Any distribution shall be charged against
a Participant’s subaccounts in the order determined by the Administrator or
Recordkeeper.

 

Section 8.2.           Payment of Small Account Balances.  Notwithstanding any
provision of Section 8.1 to the contrary and subject to Section 8.3, if the
aggregate value of a

 

19

--------------------------------------------------------------------------------


 

Participant’s Account at any time following his or her termination of employment
does not exceed $1,000, then such amount shall be distributed in a lump sum
payment to the Participant or his or her Beneficiary, as the case may be. The
distributions of such amounts shall be made at the time determined by the
Administrator and the Recordkeeper.

 

Section 8.3.           Direct Rollover Option.  In the case of a distribution
that is an “eligible rollover distribution,” a Participant, a Beneficiary who is
a surviving spouse of a Participant, or a spouse or former spouse of a
Participant who is an alternate payee under a qualified domestic relations
order, as defined in section 414(p) of the Code, may elect that all or any
portion of such distribution to which he or she is entitled shall be directly
transferred from the Plan to (i) an individual retirement account or annuity
described in section 408(a) or (b) or 408A of the Code, or (ií) if the terms of
which permit the acceptance of eligible rollover distributions, to another
retirement plan qualified under section 401(a) of the Code, to a qualified
annuity plan described in section 403(a) of the Code, to an annuity contract
described in section 403(b) of the Code or to an eligible plan under section
457(b) of the Code which is maintained by a state, political subdivision of a
state, or any agency or instrumentality of a state or political subdivision of a
state and which agrees to account separately for amounts transferred into such
plan from this Plan. In the case of a distribution that is an eligible rollover
distribution, a Beneficiary who is not the Participant’s spouse or former spouse
and who is a “designated beneficiary” pursuant to Section 8.4 may elect that all
or any portion of a distribution to which he or she is entitled shall be
directly transferred from the Plan to an individual retirement account or
annuity described in Section 408(a) or (b) or 408A of the Code that was
established for the purpose of receiving such distribution. For purposes of this
Section 8.3, the term “eligible rollover distribution” shall mean any
distribution to an Associate of all or any portion of the

 

20

--------------------------------------------------------------------------------

 

balance to the credit of the Associate in a qualified trust, except that such
term shall not include (i) any distribution which is one of a series of
substantially equal periodic payments (not less frequently than annually) made
(a) for the life (or life expectancy) of the Associate or the joint lives (or
joint life expectancies) of the Associate and the Associate’s designated
beneficiary, or (b) for a specified period of 10 years or more; (ií) any
distribution to the extent such distribution is required under section
401(a)(9) of the Code; and (iií) any distribution which is made upon hardship of
the Associate.

 

Section 8.4. Designation of Beneficiary. (a) In General. Each Participant shall
have the right to designate one or more persons (including a legal entity, such
as a trust) (designations may be made contingently or successively) to be his or
her Beneficiary to receive a distribution to be made under this Article upon the
death of the Participant or, in the case of a Participant who dies after his or
her termination of employment but before the distribution of the entire amount
to which he or she is entitled under the Plan, any undistributed balance to
which he or she would have been entitled. No designation of a Beneficiary, other
than a Participant’s spouse, shall be effective if the Participant was married
through the one-year period ending on the date of his or her death unless the
designation at the time it was made was consented to in writing (or by such
other method permitted by the Internal Revenue Service) by the individual who
was then the Participant’s spouse, acknowledging the effect of such consent and
witnessed by a notary public or a Plan representative, or it is established to
the satisfaction of the Administrator or Recordkeeper that such consent could
not be obtained because such spouse could not be located or because of the
existence of other circumstances as the Secretary of the Treasury may prescribe
as excusing the requirement of such consent. Subject to the immediately
preceding sentence, a Participant may from time to time, without the consent of
any Beneficiary,

 

21

--------------------------------------------------------------------------------


 

change or cancel any such designation. Such designation and each change thereof
shall be made in the manner prescribed by the Administrator and shall be field
with the Administrator or Recordkeeper. If (i) no person has been designated by
a Participant to be his or her Beneficiary under the Plan or (ií) a designation
is not effective for the reason described in the second sentence of this
Section 8.4(a), then the Participant’s Beneficiary shall be (1) the deceased’s
surviving spouse, if any, (2) if there is no surviving spouse, the person
designated by the Participant to receive a benefit upon his or her death under
the NBTY, Inc. 401(k) Savings Plan, or if no person is so designated under the
NBTY, Inc. 401(k) Savings Plan, the person most recently designated to receive a
benefit upon the Participant’s death under any predecessor plan as reflected in
the records of an Employer or the Recordkeeper, (3) if there is no surviving
spouse and no persons are so designated, then living descendants, if any, of the
deceased, per stirpes, or (4) if there is no surviving spouse, if no persons are
so designated and there are no living descendants, the executor or administrator
of the estate of the deceased. Unless otherwise set forth in the applicable
beneficiary designation form or the instructions thereto, if a Beneficiary
predeceases the Participant, then any undistributed balance of the Account of
the deceased shall be distributed by the Trustee in the order prescribed by the
immediately preceding sentence.

 

(b) Successor Beneficiaries. A Beneficiary may, in the manner prescribed by the
Administrator or Recordkeeper, designate a person (a “successor beneficiary”) to
receive any undistributed balance upon the death of the Beneficiary to which
such Beneficiary would have been entitle to receive. Unless otherwise set forth
in the applicable form pursuant to which a Participant designates a Beneficiary
or the instructions thereto, if the Beneficiary dies after the Participant and
before distribution of the entire amount of the benefit under the Plan in which
the

 

22

--------------------------------------------------------------------------------


 

Beneficiary has an interest, then any remaining amount shall be distributed, as
soon as practicable after the death of such Beneficiary, in the form of a lump
sum payment to the successor beneficiary, or, if there is no such successor
beneficiary, to the executor or administrator of the estate of such deceased
Beneficiary.

 

Section 8.5. Missing Persons. If following the date on which a Participant’s
Account may be distributed without the Participant’s consent pursuant to
Section 8.1(c) or 8.2, the Administrator or Recordkeeper in the exercise of
reasonable diligence has been unable to locate the person or persons entitled to
the Participant’s Account (after sending a registered letter, return receipt
requested, to the last known address, and after utilizing certified mail,
checking records of related employee benefit plans maintained by the Company,
contacting such designated beneficiaries, and using a letter forwarding service
(of the Internal Revenue Service or Social Security Administration) and any
further effort deemed prudent by the Administrator or Recordkeeper to ascertain
the whereabouts of such Participant or Beneficiary), then the Participant’s
Account may be forfeited; provided, however, that to the extent required by law
the Plan shall reinstate and pay to such person or persons the amount so
forfeited upon a claim for such amount made by such person or persons. The
amount to be so reinstated shall be obtained from the total amount that shall
have been forfeited pursuant to this Section and Section 8.1(c) during the Plan
Year in which the claim for such forfeited benefit is made and shall not include
any earnings or losses from the date of the forfeiture. If the amount to be
reinstated exceeds the amount of the forfeitures under this Section and
Section 8.1(c), then each Employer shall make a contribution in an amount equal
to such Employer’s pro-rata share of such excess. Any such contribution shall be
made regardless of whether the limitations set forth in Article 5 will be
exceeded by such contribution. An Employer’s pro rata share shall be determined
by

 

23

--------------------------------------------------------------------------------


 

multiplying the amount of such forfeitures by a fraction, the numerator of which
is equal to the number of Associates employed by such Employer who made a claim
for such forfeited benefits and the denominator of which is the number of all
Associates who made a claim for such forfeited benefits. To the extent the
forfeitures under this Section exceed any claims for forfeited benefits made
pursuant to this Section and Section 9.1(b), such excess shall be applied in
accordance with Section 7.6. Notwithstanding the foregoing, all amounts
forfeited under this Section on March 8, 2011 shall be allocated to the Profit
Sharing Accounts of Participants who were Associates on December 31, 2010 and
worked 1,000 Hours of Service during 2010.

 

Section 8.6. Distributions to Minor and Disabled Individuals. Any distribution
that is payable to an individual who is a minor or to an individual who has been
legally determined to be unable to manage his or her affairs by reason of
illness or mental incompetency may be made to, or for the benefit of, any such
individual at such time consistent with the provisions of the Plan and in such
of the following ways as the legal representative of such individual shall
direct: (a) directly to any such minor individual if, in the opinion of such
legal representative, such minor is able to manage his or her affairs, (b) to
such legal representative, (c) to a custodian under a Uniform Gifts to Minors
Act for any such minor individual, or (d) as otherwise directed by such legal
representative. Neither the Administrator nor the Trustee shall be required to
oversee the application by any third party other than the legal representative
of an individual of any distribution made to or for the benefit of such
individual pursuant to this Section.

 

ARTICLE 9

 

SPECIAL PARTICIPATION AND DISTRIBUTION RULES

 

Section 9.1. Reemployment. (a)  Participation. If an Associate whose employment
with the Employers terminated before the Associate satisfied the service

 

24

--------------------------------------------------------------------------------


 

requirement set forth in Section 3.1 is reemployed by an Employer, then the
Associate’s prior service shall be disregarded unless the period between the
date the Associate’s employment terminated and the date he or she is reemployed
is not greater than thirty (30) days. If an individual who was a Participant
terminated employment with his or her Employer and is reemployed by an Employer,
then the individual shall again become a Participant as of his or her
reemployment date. If a Participant whose employment with the Employers is
terminated is receiving installment payments pursuant to Section 8.1(e), such
payments shall be suspended upon such Participant’s reemployment unless he or
she has attained age 591/2 on or before the date of such reemployment.

 

(b) Restoration of Forfeitures. If a Participant who terminated employment with
the Employers is reemployed prior to incurring five consecutive 1-Year Breaks in
Service, and, at or after the Participant’s termination of employment, his or
her Account was forfeited pursuant to Section 8.1(c), then an amount equal to
the forfeited amount shall be credited to the Participant’s Account as soon as
administratively practicable after he or she is reemployed. Any amount to be
restored pursuant to this subsection shall be obtained from the total amounts
that have been forfeited pursuant to Sections 8.1(c) and 8.5, as applicable,
during the Plan Year in which such Participant is reemployed from the Accounts
of Participants employed by the same Employer as the reemployed Participant, as
the case may be. If the aggregate amount to be so restored to the Accounts of
Participants who are Associates of a particular Employer exceeds the amount of
such applicable forfeitures, such Employer shall make a contribution in an
amount equal to the excess. Any such contribution shall be made regardless of
whether the limitations set forth in Article 5 will be exceeded by such
contribution.

 

25

--------------------------------------------------------------------------------


 

(c) Service. If an individual who was previously employed by an Employer or an
Affiliate is re-employed by an Employer or an Affiliate, any service
attributable to his or her prior period of employment shall be reinstated as of
the date of his or her participation or reparticipation, as the case may be, to
the extent such service was recognized at the time of his or her prior
termination of employment.

 

Section 9.2. Employment by Affiliates. If an individual is employed by an
Affiliate that is not an Employer, then any period of employment with such
Affiliate shall be taken into account under the Plan solely for the purposes of
(i) measuring such individual’s Hours of Service and Years of Service and
(ii) determining when such individual has terminated his or her employment for
purposes of the Plan, to the same extent it would have been had such period of
employment been as an Associate.

 

Section 9.3. Qualified Military Service. Notwithstanding any provision of this
Plan to the contrary, contributions, benefits and service credit with respect to
Qualified Military Service shall be provided in accordance with section
414(u) of the Code. The Beneficiaries of a Participant who dies on or after
January 1, 2007 while performing Qualified Military Service shall be entitled to
receive the Participant’s entire Account.

 

ARTICLE 10

 

ADMINISTRATION

 

Section 10.1. The Administrator. (a) The Administrator shall be the
“administrator” of the Plan within the meaning of such term as used in ERISA and
shall be responsible for the administration of the Plan.

 

(b) No individual employed by the Administrator who is a Participant shall take
part in any action of the Administrator or any matter involving solely his or
her rights under the Plan.

 

26

--------------------------------------------------------------------------------


 

(c) The Administrator shall have the duty and authority to interpret and
construe, in its sole discretion, the terms of the Plan in all respects,
including, but not limited to, all questions of eligibility, the status and
rights of Participants, distributees and other persons under the Plan, and the
manner, time and amount of payment of any distribution under the Plan. All
determinations and actions of the Administrator shall be conclusive and binding
upon all affected parties, except that the Administrator may revoke or modify a
determination or action that it determines to have been in error. Benefits will
be paid under the Plan only if the Administrator decides in its sole discretion
that the applicant is entitled to the benefits.

 

(d) The Administrator shall direct the Trustee to make payments of amounts to be
distributed from the Trust under Article 8.

 

(e) The Administrator may adopt such rules, regulations, and procedures as it
deems necessary for the conduct of its affairs and the administration of the
Plan, provided that any such rules, regulations, and procedures shall be
consistent with the provisions of the Plan and ERISA, and such rules,
regulations, and procedures shall be binding upon all Participants and
Beneficiaries.

 

(f) The Administrator shall discharge its duties as administrator with respect
to the Plan (i) solely in the interest of the Participants and Beneficiaries,
(ii) for the exclusive purpose of providing benefits to the Participants and
Beneficiaries and of defraying reasonable expenses of administering the Plan and
(iii) with the care, skill, prudence, and diligence under the circumstances then
prevailing that a prudent person acting in a like capacity and familiar with
such matters would use in the conduct of an enterprise of a like character and
with like aims. The Employers hereby jointly and severally indemnifies and holds
harmless the Trustee from the effects and consequences of its acts, omissions
and conduct in its official capacity, except to the

 

27

--------------------------------------------------------------------------------


 

extent that such effects and consequences result from its own gross negligence,
willful misconduct or criminal acts.

 

Section 10.2. Named Fiduciary. The Company shall be a “named fiduciary” of the
Plan within the meaning of such term as used in ERISA solely with respect to its
powers specifically set forth herein.

 

Section 10.3. Allocation and Delegation of Responsibilities. The Administrator,
the Company, and any Employer may allocate their responsibilities and may
delegate to any person, partnership, corporation or a committee to carry out any
of their responsibilities with respect to the Plan. Any such allocation or
designation shall be in writing and shall be kept with the records of the Plan.

 

Section 10.4. Professional and Other Services. Each of the Administrator, the
Company, and the Employers may employ counsel (who may be counsel for an
Employer), specialists, advisers, and agents (including non-fiduciaries) to
advise it and its agents or delegates and may arrange for clerical and other
services as the Administrator, the Company or the Employer and its agents may
require in carrying out its duties hereunder. The Trustee may compensate such
agents or advisers from the assets of the Plan as fiduciary expenses (but not
including any business (settlor) expenses of an Employer) to the extent not paid
by any Employer.

 

Section 10.5. Claims Procedure. Any Participant or distributee (or his or her
duly authorized representative) who believes that he or she is entitled to
benefits in an amount greater than those which he or she has been notified he or
she is entitled to receive, is receiving or has received may file a claim with
the Administrator. Such a claim shall be in writing and state the nature of the
claim, the facts supporting the claim, the amount claimed and the address of the

 

28

--------------------------------------------------------------------------------


 

claimant. No claim may be filed by any Participant or distributee more than two
years after the person filing the claim knew, or had reason to know, of the
circumstances giving rise to the claim. The Administrator shall review the claim
and, within 90 days after receipt of the claim, give written notice to the
claimant of its decision with respect to the claim. If special circumstances
require an extension of time, the claimant shall be so advised in writing or by
electronic means within the initial 90-day period and in no event shall such an
extension exceed 90 days. The notice of the decision of the Administrator with
respect to the claim shall be written in a manner calculated to be understood by
the claimant and, if the claim is wholly or partially denied, shall set forth
the specific reasons for the denial, specific references to the pertinent Plan
provisions on which the denial is based, a description of any additional
material or information necessary for the claimant to perfect the claim and an
explanation of why such material or information is necessary, and an explanation
of the claim review procedure under the Plan and the time limits applicable to
such procedure (including a statement of the claimant’s right to bring a civil
action under section 502(a) of ERISA following the final denial of a claim).
Such notice shall also include (a) a statement that, as required by Section 12.3
of the Plan, any legal or equitable action may be commenced under section 502 of
ERISA later than one year after the claimant receives a final decision from the
Administrator in response to the claimant’s request for review of the adverse
benefit determination and (b) a statement that, as required by Section 12.9 of
the Plan, any legal or equitable action brought under section 502 of ERISA or
any other action involving the Plan brought under any other state law shall be
litigated in the federal courts located in the Eastern District of New York and
no other federal or state court.

 

The claimant (or his or her duly authorized representative) may request a
hearing of the denial by filing with the Administrator a written request for
such hearing within 60 days

 

29

--------------------------------------------------------------------------------


 

after notice of the denial has been received by the claimant. Within the same
60-day period, the claimant may submit to the Administrator written comments,
documents, records and other information relating to the claim. Upon request and
free of charge, the claimant also may have reasonable access to, and copies of,
documents, records and other information relevant to the claim. If a request for
review is so filed, then the Administrator shall then conduct a hearing within
the same 60-day period, at which the claimant may be represented by an attorney
or any other representative of such claimant’s choosing and expense and at which
the claimant shall have an opportunity to submit written and oral evidence and
arguments in support of the claim. At the hearing (or prior thereto upon five
(5) business days’ written notice to the Administrator) the claimant or the
claimant’s representative shall have an opportunity to review all documents in
the possession of the Administrator which are pertinent to the claim at issue
and its disallowance. Either the claimant or the Administrator may cause a court
reporter to attend the hearing and record the proceedings. In such event, a
complete written transcript of the proceedings shall be furnished to both
parties by the court reporter. The full expense of any such court reporter and
such transcripts shall be borne by the party who requests or requested the court
reporter to attend the hearing. A final, written decision as to the allowance of
the claim shall be made by the Administrator within sixty (60) days of receipt
of the appeal request unless special circumstances require an extension of time
provided that the delay and the special circumstances are communicated in
writing to the claimant within the 60-day period. If the appeal of the claim is
wholly or partially denied, the notice of the Administrator’s final decision
shall include specific reasons for the denial, specific references to the
pertinent Plan provisions on which the denial is based and a statement that the
claimant is entitled, upon request and free of charge, to reasonable access to,
and copies of, all relevant documents, records and information. The notice shall
be

 

30

--------------------------------------------------------------------------------


 

written in a manner calculated to be understood by the claimant and shall notify
the claimant of his or her right to bring a civil action under section 502(a) of
ERISA. The claimant must file a civil action with respect to the denied claim
not later than one hundred eighty (180) days following the date of the
Administrator’s final determination.

 

In making determinations regarding claims for benefits, the Administrator shall
consider all of the relevant facts and circumstances, including, without
limitation, governing plan documents, consistent application of Plan provisions
with respect to similarly situated claimants and any comments, documents,
records and other information with respect to the claim submitted by the
claimant (the “Claimant’s Submissions”). The Claimant’s Submissions shall be
considered by the Administrator without regard to whether the Claimant’s
Submissions were submitted or considered by the Administrator in the initial
benefit determination.

 

Section 10.6. Notices to Participants, Etc. All notices, reports and statements
given, made, delivered or transmitted to a Participant or distributee or any
other person entitled to or claiming benefits under the Plan shall be deemed to
have been duly given, made, delivered or transmitted when provided via such
written or other means as may be permitted by applicable regulations promulgated
by the U.S. Treasury Department. A Participant, distributee or other person may
record any change of his or her address by written notice filed with his or her
Employer.

 

Section 10.7. Notices to Administrator or Employers. Written directions and
notices and other written or electronic communications from Participants,
distributees or other persons entitled to or claiming benefits under the Plan to
the Administrator or the Employers shall be deemed to have been duly given,
made, delivered or transmitted when given, made,

 

31

--------------------------------------------------------------------------------


 

delivered or transmitted in the manner and to the location prescribed by the
Administrator or the Employers for the giving of such directions, notices and
other communications.

 

Section 10.8. Records. The Administrator shall keep a record of all of its
proceedings with respect to the Plan and shall keep or cause to be kept all
books of account, records and other data as may be necessary or advisable in its
judgment for the administration of the Plan.

 

Section 10.9. Reports of Trustee and Accounting to Participants. The
Administrator shall keep on file, in such form as it shall deem convenient and
proper, all reports concerning the Trust Fund received by it from the Trustee,
and, as soon as practicable after the close of each Plan Year, each Participant
and Beneficiary shall be provided a written benefit statement indicating the
balance credited to any Account for such individual as of the close of such Plan
Year. Any Participant or Beneficiary claiming that an error has been made with
respect to such balance shall notify the Administrator in writing within ninety
(90) days following the delivery of such benefit statement. If no notice of
error timely is provided, the benefit statement shall be presumed to be correct.

 

ARTICLE 11

 

PARTICIPATION BY EMPLOYERS

 

Section 11.1. Adoption of Plan. With the consent of the Company, any entity may
become an Employer under the Plan by (a) taking such action as shall be
necessary to adopt the Plan and (b) executing and delivering such instruments
and taking such other action as may be necessary or desirable to put the Plan
and Trust into effect with respect to such entity, as prescribed by the
Administrator. The powers and control of the Company, as provided in the Plan
and the trust agreement, shall not be diminished by reason of participation of
any such adopting entity in the Plan.

 

32

--------------------------------------------------------------------------------

 

Section 11.2. Withdrawal from Participation. An Employer may withdraw from
participation in the Plan at any time by filing with the Company a duly
certified copy of a written instrument duly adopted by an Employer to that
effect and giving notice of its intended withdrawal to the Company, the
Employers and the Trustee prior to the effective date of withdrawal.

 

Section 11.3. Company, Administrator and Recordkeeper as Agents for Employers.
Each entity which becomes an Employer pursuant to Section 11.1 or Section 11.4
by so doing shall be deemed to have appointed the Company, the Administrator and
the Recordkeeper as its agents to exercise on its behalf all of the powers and
authorities conferred upon the Company, the Administrator and the Recordkeeper
by the terms of the Plan. The authority of the Company, the Administrator and
the Recordkeeper to act as such agent shall continue unless and until the
portion of the Trust Fund held for the benefit of Associates of the particular
Employer and their Beneficiaries is set aside in a separate Trust Fund as
provided in Section 14.2.

 

Section 11.4. Continuance by a Successor. In the event that an Employer other
than the Company is reorganized by way of merger, consolidation, transfer of
assets or otherwise, so that another entity other than an Employer succeeds to
all or substantially all of such Employer’s business, such successor entity may,
with the consent of the Company, be substituted for such Employer under the Plan
by adopting the Plan. Contributions by such Employer automatically shall be
suspended from the effective date of any such reorganization until the date upon
which the substitution of such successor entity for an Employer under the Plan
becomes effective. If, within 90 days following the effective date of any such
reorganization, such successor entity shall not have elected to adopt the Plan,
the Company fails

 

33

--------------------------------------------------------------------------------


 

to consent to such adoption, or an Employer adopts a plan of complete
liquidation other than in connection with a reorganization, the Plan
automatically shall be terminated with respect to employees of such Employer as
of the close of business on the 90th day following the effective date of such
reorganization or as of the close of business on the date of adoption of such
plan of complete liquidation, as the case may be, and the Administrator shall
direct the Trustee to distribute the portion of the Trust Fund applicable to
such Employer in the manner provided in Section 14.3.

 

If such successor entity is substituted for an Employer as described above,
then, for all purposes of the Plan, employment of each Associate with such
Employer, including service with and compensation paid by such Employer, shall
be considered to be employment with such successor entity.

 

ARTICLE 12

 

MISCELLANEOUS

 

Section 12.1. Expenses. All costs and expenses of administering the Plan and the
Trust, including the expenses of Employer and the Administrator, the fees of
counsel and of any agents for an Employer, investment advisory and record
keeping fees, the fees and expenses of the Trustee, the fees of counsel for the
Trustee and other administrative expenses, shall be paid out of the Trust Fund
unless paid by an Employer. The Administrator, in its sole discretion, having
regard to the nature of a particular expense, shall determine the portion of
such expense that is to be borne by each Employer. An Employer may seek
reimbursement of any expense paid by such Employer that the Administrator
determines is properly payable from the Trust Fund. Until paid, expenses shall
constitute a liability of the Plan.

 

Section 12.2. Legal Fees. Any award of legal fees in connection with an action
involving the Plan shall be calculated pursuant to a method that results in the
lowest amount of

 

34

--------------------------------------------------------------------------------


 

fees being paid, which amount shall be no more than the amount that is
reasonable. In no event shall legal fees be awarded for work related to
(a) administrative proceedings under the Plan, (b) unsuccessful claims brought
by a Participant, Beneficiary or any other person, or (c) actions that are not
brought under ERISA. In calculating any award of legal fees, there shall be no
enhancement for the risk of contingency, nonpayment or any other risk nor shall
there be applied a contingency multiplier or any other multiplier. In any action
brought by a Participant, Beneficiary or any other person against the Plan, the
Administrator, any Plan fiduciary, any Plan administrator, the Company, its
affiliates or their respective officers, directors, employees, or agents (the
“Plan Parties”), legal fees of the Plan Parties in connection with such action
shall be paid by the Participant, Beneficiary or other person bringing the
action, unless the court specifically finds that there was a reasonable basis
for the action.

 

Section 12.3. Statute of Limitations for Actions under the Plan. Except for
actions to which the statute of limitations prescribed by Section 413 of ERISA
applies, (a) no legal or equitable action relating to a claim for benefits under
Section 502 of ERISA may be commenced later than one year after the claimant
receives a final decision from the Administrator in response to the claimant’s
request for review of the adverse benefit determination (or, if later, one year
after the effective date of this provision) and (b) no other legal or equitable
action involving the Plan may be commenced later than two years from the time
the person bringing an action knew, or had reason to know, of the circumstances
giving rise to the action (or, if later, two years after the effective date of
this provision). This provision shall not bar the Plan or its fiduciaries from
recovering overpayments of benefits or other amounts incorrectly paid to any
person under the Plan at any time or bringing any legal or equitable action
against any party.

 

35

--------------------------------------------------------------------------------


 

Section 12.4. Non-Assignability.

 

(a)          In General. No right or interest of any Participant or Beneficiary
in the Plan shall be assignable or transferable in whole or in part, either
directly or by operation of law or otherwise, including, but not by way of
limitation, execution, levy, garnishment, attachment, pledge or bankruptcy, but
excluding devolution by death or mental incompetency, and any attempt to do so
shall be void, and no right or interest of any Participant or Beneficiary in the
Plan shall be liable for, or subject to, any obligation or liability of such
Participant or Beneficiary, including claims for alimony or the support of any
spouse, except as provided below.

 

(b)         Exception for Qualified Domestic Relations Orders. Notwithstanding
any provision of the Plan to the contrary, if a Participant’s Account under the
Plan, or any portion thereof, is the subject of one or more qualified domestic
relations orders (as defined in section 414(P) of the Code), such Account or
portion of either shall be paid to the individual, at the time and in the manner
specified in any such order. The Administrator shall adopt rules and procedures,
in accordance with section 414(p) of the Code, relating to its (i) review of any
domestic relations order for purposes of determining whether the order is a
qualified domestic relations order and (ii) administration of a qualified
domestic relations order. A domestic relations order shall not fail to
constitute a qualified domestic relations order solely because such order
provides for distribution to an alternate payee of the benefit assigned to the
alternate payee under the Plan prior to the applicable Participant’s earliest
retirement age (as defined in section 414(p) of the Code) under the Plan.

 

(c)          Other Exception. Notwithstanding any provision of the Plan to the
contrary, if a Participant is ordered or required to pay an amount to the Plan
pursuant to (i) a judgment in a

 

36

--------------------------------------------------------------------------------


 

criminal action, (ii) a civil judgment in connection with a violation (or
alleged violation) of Part 4 of Subtitle B of Title I of ERISA or (iii) a
settlement agreement between the Secretary of Labor and the Participant or the
Pension Benefit Guaranty Corporation and the Participant in connection with a
violation (or alleged violation) of Part 4 of Subtitle B of Title I of ERISA,
the Participant’s Account may, to the extent permitted by law, be offset by such
amount.

 

Section 12.5. Employment Non-Contractual. The Plan confers no right upon an
Associate to continue in employment.

 

Section 12.6. Merger or Consolidation with Another Plan. A merger or
consolidation with, or transfer of assets or liabilities to, any other plan
shall not be effected unless the terms of such merger, consolidation or transfer
are such that each Participant, distributee, Beneficiary or other person
entitled to receive benefits from the Plan would, if the Plan were to terminate
immediately after the merger, consolidation or transfer, receive a benefit equal
to or greater than the benefit such person would be entitled to receive if the
Plan were to terminate immediately before the merger, consolidation, or
transfer.

 

Section 12.7. Gender and Plurals. Wherever used in the Plan, words in the
masculine gender shall include the masculine or feminine gender, and, unless the
context otherwise requires, words in the singular shall include the plural, and
words in the plural shall include the singular.

 

Section 12.8. Applicable Law. The Plan and all rights hereunder shall be
governed by and construed in accordance with the laws of New York to the extent
such laws have not been preempted by applicable Federal law.

 

Section 12.9. Forum for Legal Actions under the Plan. Any legal action involving
the Plan that is brought by any Participant, any Beneficiary or any other person
shall

 

37

--------------------------------------------------------------------------------


 

be litigated in the Federal courts located in the Eastern District of New York
and no other Federal or state court.

 

Section 12.10. Severability. If any provision of the Plan is held illegal or
invalid, the illegality or invalidity shall not affect the remaining provisions
of the Plan and the Plan shall be construed and enforced as if the illegal or
invalid provision had not been included in the Plan.

 

Section 12.11. No Guarantee. None of the Company, the Employers, the
Administrator or the Trustee in any way guarantees the Trust from loss or
depreciation nor the payment of any benefit that may be or become due to any
person from the Trust Fund. Nothing in the Plan shall be deemed to give any
Participant, distributee or Beneficiary an interest in any specific part of the
Trust Fund or any other interest except the right to receive benefits from the
Trust Fund in accordance with the provisions of the Plan and the trust
agreement.

 

Section 12.12. Plan Voluntary. Although it is intended that the Plan shall be
continued and that contributions shall be made as herein provided, the Plan is
entirely voluntary on the part of the Employers and the continuance of the Plan
and the contributions hereunder are not and shall not be regarded as contractual
obligations of the Employers.

 

ARTICLE 13

 

TOP-HEAVY PLAN REQUIREMENTS

 

Section 13.1. General Rule. If the Plan is or becomes top-heavy in any Plan
Year, the provisions of this Article 13 will supersede any conflicting provision
in the Plan.

 

Section 13.2. Definitions.

 

(a)          Key Employee. Key Employee shall mean any Associate or former
Associate (or any Beneficiary of such Associate) who at any time during the Plan
Year that includes the Determination Date was (i) an officer of an Employer
having annual compensation greater than $160,000 (for 2011) (as adjusted under
section 416(i)(1) of the Code for Plan Years beginning

 

38

--------------------------------------------------------------------------------


 

after December 31, 2002), (ii) a five percent (5%) owner of an Employer, or
(iií) a one percent (1%) owner of an Employer having annual compensation of more
than $150,000.

 

(b)         Top-Heavy Plan: For any Plan Year, the Plan is top-heavy if any of
the following conditions exist:

 

(i)             If, as of the Determination Date, the Top-Heavy Ratio for the
Plan exceeds 60 percent and the Plan is not part of any Required Aggregation
Group or Permissive Aggregation Group.

 

(ii)          If the Plan is a part of a Required Aggregation Group but not part
of a Permissive Aggregation Group and the Top-Heavy Ratio for the Required
Aggregation Group exceeds 60 percent.

 

(iií)       If the Plan is a part of a Permissive Aggregation Group and the
Top-Heavy Ratio for the Permissive Aggregation Group exceeds 60 percent.

 

(c)          Top-Heavy Ratio: The aggregate of the account balances of Key
Employees under the Plan compared to the aggregate of the account balances of
all Associates who are Participants. Effective January 1, 2002, the aggregate of
the account balances of all Associates shall be increased by the distributions
made with respect to the Associate under the Plan and any plan aggregated with
the Plan under section 416(g)(2) of the Code during the 1-year period ending on
the Determination Date. The preceding sentence shall also apply to distributions
under a terminated plan which, had it not been terminated, would have been
aggregated with the Plan under section 416(g)(2)(A) of the Code. In the case of
a distribution made for a reason other than severance from employment, death, or
disability, this provision shall be applied by substituting “5-year period” for
“I-year period.” Effective January 1, 2002, the accrued benefits and accounts of
any individual who has not performed services for an Employer during the 1-year
period ending on the Determination Date shall not be taken into account.

 

(d)         Permissive Aggregation Group: The Required Aggregation Group, plus
any other plan or plans of the Employer which, when considered as a group with
the Required

 

39

--------------------------------------------------------------------------------


 

Aggregation Group, would continue to satisfy the requirements of sections
401(a)(4) and 410 of the Code.

 

(e)          Required Aggregation Group: (i) Each qualified plan of the Employer
in which at least one (1) Key Employee participates and (ii) any other qualified
plan of the Employer that enables a plan described in Section 13.2(d) to meet
the requirements of section 401(a)(4) or 410 of the Code.

 

(f)            Determination Date: For any Plan Year after the first Plan Year,
the last day of the preceding Plan Year. For the first Plan Year of the Plan,
the last day of such Plan Year.

 

(g)         Compensation: Compensation shall have the meaning set forth in U.S.
Treasury Regulation § 1.415(c)-2.

 

Section 13.3. Minimum Allocation. The sum of contributions and forfeitures (as
referred to in U.S. Treasury Regulation § 1.416-1, M-10) allocated under
Section 7.6 on behalf of any Participant who is not a Key Employee shall not be
less than three percent (3%) of such Participant’s compensation. The minimum
allocation (to be known as the “Employer Top-Heavy Contribution”) is determined
without regard to any Social Security contribution. The Employer Top-Heavy
Contribution shall be made even though, under other Plan provisions, the
Participant would not otherwise be entitled to receive an allocation, or would
have received a lesser allocation for the year because of (i) the Participant’s
failure to complete 1,000 Hours of Service or (ii) the Participant’s
compensation for such year is less than a stated amount.

 

The provisions of this Section shall not apply to any Participant who was not
employed by an Employer on the last day of the Plan Year. Notwithstanding
anything herein to the contrary, with respect to any Participant who is not a
Key Employee and who is a participant in the NBTY, Inc. 401(k) Savings Plan, the
NBTY, Inc. 401(k) Savings Plan shall be the plan

 

40

--------------------------------------------------------------------------------


 

designated to satisfy the minimum allocation requirement. To the extent any
minimum allocation is made under the NBTY, Inc. 401 (k) Savings Plan, a minimum
allocation shall not be made under the Plan.

 

Section 13.4. Minimum Vesting for Top-Heavy Years. Any portion of an Account
that a Participant is not entitled to receive pursuant to this Section shall be
charged to the relevant account and forfeited as of the earlier of (i) the date
the Participant receives a distribution of his or her vested account and
(ii) the date the Participant incurs five consecutive 1-Year Breaks in Service.

 

ARTICLE 14

 

AMENDMENT, ESTABLISHMENT OF

SEPARATE PLAN, AND PLAN TERMINATION

 

Section 14.1. Amendment. The Committee may, at any time and from time to time,
amend or modify the Plan. Any such amendment or modification shall become
effective as of such date provided therein upon its execution, including
retroactively to the extent permitted by law, and may apply to Participants in
the Plan at the time thereof as well as to future Participants.

 

Section 14.2. Establishment of Separate Plan. If an Employer terminates its
participation in the Plan pursuant to Section 14.3, then the Administrator shall
determine the portion of each of the funds of the Trust Fund that is applicable
to the Participants employed by such Employer and their Beneficiaries and direct
the Trustee to segregate such portion in a separate trust. Such separate trust
thereafter shall be held and administered as a part of the separate plan of such
Employer.

 

Section 14.3. Termination. The Board at any time may terminate the Plan or any
portion of the Plan by delivery to the Administrator of written notice of such
termination. An

 

41

--------------------------------------------------------------------------------


 

Employer at any time may terminate its participation in the Plan by resolution
of its board of directors. In the event of any such termination, or in the event
of the partial termination of the Plan with respect to a group of Participants
(or any combination thereof), the Accounts of the group with respect to whom the
Plan is terminated shall become fully vested and thereafter shall not be subject
to forfeiture. Unallocated amounts, including Forfeitures, shall be allocated to
the applicable Accounts. The Administrator shall direct the Trustee to
distribute the vested Accounts to such group.

 

A complete discontinuance of contributions by an Employer to the Plan shall be
deemed a termination of such Employer’s participation in the Plan for purposes
of this Section 14.3.

 

42

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Employee Benefits Committee of the Compensation
Committee of NBTY, Inc. has caused this amendment to be adopted the Company this
3 day of May, 2011.

 

 

 

By:

/s/ Harvey Kamil

 

 

Harvey Kamil

 

 

 

 

 

 

 

By:

/s/ Irene Fisher

 

 

Irene Fisher

 

43

--------------------------------------------------------------------------------
